FILED
                            NOT FOR PUBLICATION                             SEP 01 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-50365

               Plaintiff - Appellee,             D.C. No. 3:14-cr-00990-WQH

 v.
                                                 MEMORANDUM*
DOMINGO EDWARD OWEN,

               Defendant - Appellant.


                    Appeal from the United States District Court
                      for the Southern District of California
                    William Q. Hayes, District Judge, Presiding

                            Submitted August 25, 2015**

Before:        McKEOWN, CLIFTON, and HURWITZ, Circuit Judges.

      Domingo Edward Owen appeals from the district court’s judgment and

challenges the 78-month sentence imposed following his guilty-plea conviction for

possession of methamphetamine with intent to distribute, in violation of 21 U.S.C.

§ 841(a)(1). We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Owen asserts that the district court erred by declining to award a minor-role

adjustment under U.S.S.G. § 3B1.2(b). We review a district court’s interpretation

of the Guidelines de novo and its determination that a defendant was not a minor

participant for clear error. See United States v. Hurtado, 760 F.3d 1065, 1068 (9th

Cir. 2014), cert. denied, 135 S. Ct. 1467 (2015). The record reflects that the court

properly applied the Guidelines and our precedent, considering the totality of the

circumstances as well as Owen’s role in the smuggling operation. See id. at 1068-

69; United States v. Rodriguez-Castro, 641 F.3d 1189, 1193 (9th Cir. 2011). The

district court did not clearly error in denying the adjustment. See Hurtado, 760
F.3d at 1068-69.

      AFFIRMED.




                                          2                                    14-50365